Judgment, Supreme Court, New York County, entered January 27, 1976, which inter alia dissolved the marriage of the parties on the ground of the defendant-appellant’s cruel and inhuman treatment of the plaintiff and awarded the sum of $300 a week for the support of the parties’ two minor children, unanimously affirmed, without costs and without disbursements. The appellant’s argument that it was the plaintiff, not he, who refused marital relations, that a one-day adjournment would have enabled him to have produced a witness to prove it, and that this constitutes abandonment, not cruel and inhuman treatment, is ineffective since, on sufficient evidence, the trial court found other conduct of the appellant that constituted cruel and inhuman treatment. Questions of privilege aside, the appellant has failed to show, either on appeal or at the trial, the materiality of notes made by the plaintiff as an aide-memoire for a visit to a court-appointed psychiatrist. The appellant’s income for 1974 would indicate an earning ability sufficient to warrant the support ordered. Should there be a change of circumstances, the appellant has the right to seek modification. Concur— Markewich, J. P., Kupferman, Lupiano, Silverman and Lynch, JJ.